no third party internal_revenue_service national_office technical_advice_memorandum contact district_director information copy ’ taxpayer’s name taxpayer's address key district_office ep eo chief ep eo division taxpayer's identification_number years involved date of conference b k o i s q o i t t o i a l u a i issues whether under the circumstances described the post meets the requirements for continued recognition of exemption as an organization described in sec_501 revenue code with deductibility of contributions under sec_170 and a of the internal if the post remains exempt under sec_501 of the code whether bar restaurant income from nonmembers rental income constitute unrelated_business_taxable_income under sec_512 income from saturday night dances and pull-tab revenues boled facts the post is a veterans’ organization which is exempt under sec_501 of the code as an organization described in sec_501 with deductibility of contributions under sec_170 group exemption issued a charter by b on c the post which was incorporated on b and a was the post is included in the b the post follows the b national constitution the purposes to uphold and defend as stated in the national constitution are the constitution of the united_states of america to maintain law and order to foster and perpetuate a one hundred percent americanism to preserve the memories and incidents of their association in the great wars to inculcate a sense of individual obligation to the community state and nation to combat the autocracy of both the classes and the masses to make right the master of might to promote peace and good will on earth to safeguard and transmit to posterity the principles of justice freedom and democracy and comradeship by our devotion to mutual helpfulness to consecrate and sanctify our eligibility is open to anyone who was a member of the army or who being a citizen of the united states’ at the time of navy marine corps coast guard or air force of the united_states and assigned to active_duty at sometime during a period of war his entry therein served on active_duty in the armed_forces of any of the governments associated with the united_states service from the armed_forces must have been terminated by honorable discharge or honorable separation active members at his discharge papers and make an application in writing and any person wishing to become a member must show no person may be a member of more than one post there are only a time as of date the post had members there were members of d and members of e the post's facility consists of two halls one for saturday night dances and the other for rental to individuals or groups a lounge which contains a bar area for post meetings building a kitchen and a meeting room the building is identified by a sign on the the activities of the post consist of saturday night dances and lounge facilities for the members special occasion parties bull roasts americanism activities awarding scholarships and other community activities schools donates the meeting room to community organizations and the post donates flags to area ber sponsors baseball teams for various age groups and scout troops the hall is rented to members and the general_public renters pay a cleaning deposit if liquor is served a one day liquor license must be obtained from the county by the renters kitchen privileges are not available to the renters who are required to hire a caterer at the option of the renter is under of the total rents the value of the table and chairs the post provides tables and chairs the post's guest policy is posted at the entrance of the lounge and next to the guest book keycard system to limit access to nonmembers and also has a sign- guests must leave prior to or at the time in roster for guests the member who signed them in leaves the facility does not pay for food or beverages at the post examination the key district_office kdo noted that the sign- in roster was not accurately maintained the post has implemented a during the the guest pull-tab instant bingo tickets are sold at the bar a separate cash register is used for the sale of the tickets box of tickets is opened until the previous box is sold tickets are sold by the post's officers and volunteers records were maintained of the gross_receipts from the sale of pull-tabs or amounts of deposits tabs were reported net of expenses detailing the gross_sales to qualified members versus other individuals pull-tabs were not sold at weekly dances no records were maintained all amounts relating to pull- the no no other fundraising activities include dances appreciation there are no restrictions on who may attend or to whom hour special occasion dances and parties member is given tickets to sell the door members may sell their tickets saturday night and are advertised by word-of-mouth conducting the weekly dances the post is not competing with any commercial enterprise within the area as there are no commercial dance halls in the area the dances are held every no tickets are sold at for the dances each in the saturday night dances are conducted by volunteer labor records were not maintained on the number and hours of volunteers do the planning setting up facility volunteer labor used to conduct the dances or the number of persons members and nonmembers who attended the dances estimated that setting up for a dance requires five volunteers for two hours each operating the dance requires eight volunteers for four hours each cleaning of the facility takes five volunteers an hour and a half and hours selling tickets and accounting for funds members each spend two and cleaning of the for a total of it wa sec_107 hours of volunteer labor per dance two or three paid musicians who play three or four hours for a total of between six and twelve paid hours per dance do not generally receive tips the post band that receives between dollar_figure to dollar_figure if tips are received they go to for each dance the post enters into a contract with a generally there are volunteers the post filed forms for all years under examination but did not file forms 990-t failed to complete the forms as required missing items relate to the reporting of net_revenues from some activities and not segregating the various activities reporting income from d and e as contributions and not attaching all required schedules the kdo stated that the post such incorrect or an auxiliary e supports the post and is separately of the code the auxiliary is tax-exempt under section chartered by f is included in f’s group ruling c the f organization issues membership cards to e’s members who are permitted to use the post's facilities and participate in the programs and services of the post post meetings hold positions as be appointed to a post committee a post officer or serve on or e’s members cannot vote at as it d is a society within the post that is also separately is not recognized as tax-exempt the d society which abides by the g constitution and d’s members cannot vote at post meetings hold membership cards are d elects its own officers uses chartered bylaws issued by the g organization the post’s facilities and participates in programs and services of the post positions as post committee no information was provided as are some adult members and some of d’s members are also members information was of the post not provided as to whether the post reported the income received or disbursed on behalf of d is generally considered a youth society there a post officer or serve on or be appointed to a the post has control of d’s funds to the age of the members while d issue - law sec_501 c of the code provides for the exemption from federal_income_tax of a post or organization of veterans of the united_states armed_forces if such post or organization is a organized in the united_states or any of its possessions at least percent of the members of which are b past or present members of the armed_forces_of_the_united_states and substantially_all of the other members of which are individuals who are cadets or are spouses widows or widowers of past or present members of the armed_forces_of_the_united_states or of cadets and no part of the net_earnings of which inures to the c benefit of any private_shareholder_or_individual sec_1 c -1 of the income_tax regulations of the code provides that to be described in sec_501 an organization must be operated exclusively for one or more of the purposes listed in that section c provision of social and recreational activities for the organization’s members of the regulations lists as one of these purposes the sec_1 c - sec_1 c -1 c of the regulations provides that of the code must c -1 a of the regulations to promote the social welfare of the community as an organization described in sec_501 be operated exclusively for one or more of the following purposes to defined in sec_1 assist disabled and needy war veterans and members of the united_states armed_forces and their dependents and the widows and orphans of deceased veterans and assistance to hospitalized veterans or members of the armed_forces_of_the_united_states perpetuate the memory of deceased veterans and members of the armed_forces and to comfort their survivors programs for religious charitable scientific literary or educational_purposes of their members or dependents of their members or both provide social and recreational activities for their members to provide insurance benefits for to sponsor or participate in activities to provide entertainment care to carry on programs to a patriotic nature to conduct to or in senate report no 92nd cong 2d sess congress stated that for purposes of sec_501 substantially_all mean sec_90 percent percent of the members that do not have to be past or present members of the armed_forces_of_the_united_states to be cadets or spouses etc section dollar_figure c organization’s total membership may consist of individuals not mentioned above of the code therefore of the thus only percent of percent have a sec_6001 of the code provides that every person liable or for the collection thereof for any_tax imposed by the code shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 of the code provides except as provided in sec_6033 a every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement however and a statement of its operations for a certain year its records were so incomplete that the organization was unable the service held that the failure or to furnish such statements inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on is the grounds that the organization has not established that it observing the conditions required for the continuation of exempt status issue - rationale an organization described in sec_501 of the code carries out activities in furtherance of its exempt purposes only when the activities are exclusively in furtherance of the purposes listed in sec_1 c -1 c of the regulations among these purposes is the provision of social and recreational activities for its members organization described in sec_501 provides social and recreational activities for its members or for guests whose is engaged in activities in expenses are paid_by members it furtherance of its exempt purposes therefore when a veterans’ where goods or services are furnished to nonmembers who generally if an organization has not kept adequate provide payment for such goods or services their furnishing is outside the scope of sec_1 c -1 c of the regulations books_and_records concerning its financial transactions with nonmembers and more than percent of its gross_receipts are derived from sales transactions eg restaurant and bar sales the presumption will be that the organization's exempt status should be revoked because it c activities rebutted determine whether or not the organization primarily engaged in sec_501 activities all facts and circumstances must be reviewed to however this presumption may be is not primarily engaged in section here the post has presented evidence that during the years under examination it engaged in extensive activities that were in furtherance of exempt purposes under sec_501 such activities include patriotic activities social code activities membership meetings and various charitable and social welfare activities of the during the time of the examination there was no permanent mechanism in place to maintain records to distinguish between income from veteran members members’ families bona_fide guests auxiliary members and non-veterans in activities such however as the bar restaurant gambling and social activities it should be noted that the post has a key card system to limit access to the bar and restaurant members of the general_public if any using the post’s bar and restaurant facilities may raise an unrelated_business_income_tax ubit post's tax-exempt status under sec_501 see infra but would not adversely affect the of the code under these circumstances issue whether members of the e auxiliary and the d society should be considered members of the post for purposes of section of the code must be considered to determine if the c post meets the membership requirements of sec_501 the members of a post are not considered members of the post is formed and is recognized as tax-exempt and therefore e’s members are not considered members of the post a sec_501 auxiliary that is related to the e auxiliary is separately a separate organization as the auxiliary here even though d is not recognized as tax-exempt it is an d’s primary purposes are to d’s members cannot be post however d’s members may participate in many of the association and chartered by g promote patriotism and teach leadership to the members of d are not considered members of the post under the constitution and by-laws of b officers or attend post meetings unless they are also members of the post post's activities both social and patriotic as well as have full use of the post’s facilities post's exempt purposes under sec_501 may function as a program of the post the facts presented in this case considered members of the post continue to meet the membership limitations under sec_501 c the members of d should not be as organized d furthers the therefore the post would nevertheless based on of the code and members although the post’s completing of its forms for the years in question was not entirely sufficient we believe the post has generally maintained the records required under sec_6001 of the code to determine that it meets the requirements for continued recognition of exemption under sec_501 supra any unlike the situation described in rev failings of the post with respect to recordkeeping and filing returns do not rise to a level that would support revocation of exemption under sec_501 whether an inadequate records notice may be appropriate under these circumstances the kdo may wish to consider rul issue - conclusion based upon the information presented the post meets the requirements for continued recognition of exemption as an organization described in sec_501 deductibility of contributions under sec_170 a of the code with and issue - law sec_5il a of the code provides for the taxation of unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code provides in part that the term unrelated_business_taxable_income means the gross_income derived by an organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it certain deductions and computed with the modifications provided in sec_512 less sec_512 of the code excludes rents_from_real_property and all rents from personal_property leased with such property if the rents attributable to such personal_property are the exclusion an incidental amount of the total rents received does not apply if more than of the lease is attributable to personal_property or if the determination of the amount of such rent depends on the income or profits derived by any person from the property leased sec_1_512_b_-1 of the regulations excludes rents_from_real_property and rents from personal_property leased with real_property if the rents attributable to personal_property generally do not exceed percent of the total rents from all property leased sec_1_512_b_-1 of the regulations states that payments for the use or occupancy of rooms and other space where services are also rendered to the occupant such as for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor courts or motels or for the use or occupancy of space in parking lots warehouses or storage garages do not constitute rent from real_property generally services are considered rendered to the occupant if they are primarily for his convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only service for example constitutes such service whereas the furnishing of heat and light the cleaning of public entrances exits stairways and lobbies the collection of trash etc not considered as services rendered to the occupant the supplying of maid are sec_513 of the code provides that the term unrelated_trade_or_business means any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis of its exemption under sec_501 the term does not include any trade_or_business in which substantially_all the work in carrying on such trade_or_business is performed for the organization without compensation sec_513 of the code provides that for the purposes of a trade_or_business merely because it this section the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services identity as within a larger aggregate of similar activities or within a larger complex of other endeavors which may be related to the exempt purposes of the organization activity carried on for profit constitutes an unrelated_trade_or_business no part of such trade_or_business shall be excluded from such classification merely because it does not result in profit an activity does not lose is carried on or may not where an sec_513 f of the code provides that the term unrelated in congress passed pub trade_or_business does not include the conduct of certain bingo_games subsequently clarified in by public law sec to apply the same treatment to certain other games of chance that were then in operation and conducted under a state law enacted on date the state of north dakota this law applies only to gaming activities conducted in subsequently amended to october sec_311 law announcement 1989_45_irb_41 was published by the service as a reminder to tax-exempt organizations that income from the public conduct of certain bingo_games and other gaming activities may be subject_to the unrelated_business_income_tax imposed by sec_511 of the code the rules applicable to this area conduct of charitable gaming activities other than bingo is excluded from the definition of unrelated_business_taxable_income only in the state of north dakota currently income from the the announcement recaps rev_rul 1969_1_cb_158 provides that income from a short term lease that included utilities and janitorial services was rent within the meaning of sec_512 code and should be excluded in determining unrelated_business_taxable_income of the issue - rationale although the post is exempt from federal_income_tax under it of the code is still subject_to tax on sec_501 income derived from any unrelated_trade_or_business regularly carried on by it income_tax on such income if three conditions are present the income is from a trade_or_business is regularly carried on substantially related to the exercise or performance by the post of its exempt_function the post is subject_to the unrelated business the trade_or_business is not the trade_or_business and the sale_of_goods or performance of services for the a trade_or_business even when undertaken production_of_income is by a tax-exempt_organization _activities such as the sale of food and beverages pull-tabs and hall rentals and displays the required profit_motive activities therefore constitute a trade_or_business for purposes of sec_513 of the code the post derives profits from such a trade_or_business is considered to be regularly carried on when the activity is conducted with sufficient frequency and continuity to indicate a continuing purpose of the post to derive some of its income from such activity occur on a very frequent basis and therefore these activities are regularly carried on the post’s activities clearly the post’s activities constitute a regularly carried on trade_or_business whether these activities are substantially related to the post’s exempt purposes and whether any of the exceptions contained in sec_512 activity can be considered substantially related a nexus must exist between the goods sold or the services provided and the accomplishment of the post’s exempt purposes of the code are applicable the real issue here however is a nexus does before any if - ll- exist then the revenue generated from such activities will not be treated as unrelated_business_taxable_income sec_1 c -1 c of the regulations lists the provision of social and recreational activities for its members as one of the appropriate exempt purposes of organization restaurant for its bona_fide members recreational endeavors sponsored or facilitated by a post should first and foremost focus on the bona_fide veteran members of a post's facilities by those other than such veterans needs to be closely scrutinized this provision permits a post to operate a bar or any socializing or a veterans’ use with respect to sales of food and beverages gambling falling within the nontaxable category are bona_fide activities and hall rentals for purposes of sec_501 c of the code revenues derived from bona_fide members are not taxable while amounts from the general_public are subject_to tax guests ie individuals who are accompanied by a bona_fide member and who do not themselves pay for food beverages or gambling family members and relatives of the bona_fide members including spouses children grandchildren parents grandparents and siblings sec_1 the membership requirements for auxiliary units of veterans’ organizations societies would fall within the nontaxable category in computing unrelated_business_taxable_income c -1 d of the regulations which denotes these categories of individuals are set forth in also members of the post’s auxiliary units or also coming within the nontaxable category are certain one question presented is whether the use of the post’s as organized d facilities by a member of d furthers the exempt_purpose of the post is an appropriate post function and the use of the post’s facilities in most instances would be consistent with the requirements under sec_501 code of d would meet the substantially related test activities are sponsored by the post and further post purposes of the based upon the information presented income from members as their another nontaxable category consists of individuals who although they are not members of the local post other posts that are covered by the c group exemption accordance with this category any bona_fide member of national organization or a local b post could partake of the social and recreational activities offered by the post any revenues resulting from such activities would not constitute unrelated_business_taxable_income because the substantially related test under sec_513 of the code would be met in are members of a state or book -12- on the other hand the substantially related test would not be met where food beverages and gambling activities are made available to nonmembers of the post paying guests members of the public and members of veterans’ organizations not part of b thus providing goods and services to the foregoing categories of individuals does not contribute importantly to the accomplishment of any exempt_purpose listed in sec_1 c -1 c of the regulations with regard to amounts derived from hall rentals the prior of the code with respect to hall rentals that would analysis is also applicable to the extent that use of the hall by members and individuals in other nontaxable categories would not be subject_to tax otherwise be taxable the question presented is whether such amounts constitute rent from real_property that may be excluded from the computation of unrelated_business_taxable_income under sec_512 rental activities it appears that no personal services are provided and no personal_property other than chairs and tables considered less that of the total rental are provided renter must clean the facility obtain a liquor license and use a caterer other sources similar to the organization described in revrul_69_178 supra which was paid only for_the_use_of space portion of total hall rentals if any question of fact which must be resolved by the post and the kdo the renter may also obtain tables and chairs from in these instances the post appears to be in connection with some of the is subject_to tax isa determining what the thus amounts attributable to the aforementioned distinction between nontaxable members and taxable members of the public is also applicable to et al amounts derived from pull-tabs pull-tabs played by members of the post would not be subject_to tax because such activities are substantially related to the accomplishment of social and recreational purposes set forth in sec_1 information provided it also appears that income from pull-tabs that would otherwise be taxable may also be excluded from ubit if is determined that substantially_all of the work in carrying on the activity is performed without compensation sec_513 c -1 c of the regulations based upon the of the code see it the saturday night dances are regularly carried on for the purpose of raising funds while the dances may provide social activities for the members such activities are not limited to members and their bona_fide guests and income from nonmembers would not be considered related_income while no records appear to be maintained regarding the number of hours needed to conduct the dances the post estimates that the dances are conducted with substantially_all volunteer labor volunteer hours and -13- between six and twelve paid hours per dance circumstances income from the dances would not be subject_to ubit as the activity meets the volunteer labor exception under sec_513 of the code under these issue - conclusion there is no ubit on income from members of the post a members of d and e bona_fide guests and members of other b posts income attributable to the restaurant bar pull-tabs b instant bingo and saturday night dances which is derived from nonmembers paying guests members of the public and members of unrelated veterans’ organizations is subject_to tax unless the activity meets one of the exceptions contained in sec_511 of the code - income from hall rentals to nonmembers where the rent c includes personal_property over of total rents or personal services is subject_to ubit a copy of this memorandum is sec_6110 organization may not be used or cited as precedent to be given to the of the code provides that it -end- 23d
